Exhibit 10.55
EPS Goal


SJW GROUP


RESTRICTED STOCK UNIT ISSUANCE AGREEMENT


RECITALS


A.     The Board has adopted the Plan for the purpose of retaining the services
of selected Employees of the Corporation (or any Parent or Subsidiary).


B.     Participant is to render valuable services to the Corporation (or a
Parent or Subsidiary), and this Agreement is executed pursuant to, and is
intended to carry out the purposes of, the Plan in connection with the
Corporation’s issuance of an equity incentive award under the Plan designed to
retain Participant’s continued service.


C.     All capitalized terms in this Agreement shall have the meaning assigned
to them in the attached Appendix A.


NOW, THEREFORE, it is hereby agreed as follows:


1.    Grant of Restricted Stock Units. The Corporation hereby awards to
Participant, as of the Award Date, a performance based award (the “Award”) under
the Plan entitling Participant to receive a number of shares of Common Stock
based upon the attainment of a pre-established performance objective tied to
earnings per share measured over a specified period, provided Participant
continues in Service through the completion date of that measurement period. The
target number of shares of Common Stock used to determine Participant’s rights
under the Award, the actual number of shares to which Participant may become
entitled, the applicable performance target for the vesting of those shares, the
alternative and special vesting provisions which may become applicable to such
shares, the date or dates on which the vested shares shall become issuable to
Participant and the remaining terms and conditions governing the Award shall be
as set forth in this Agreement.


Participant:
(Name)
Award Date:
___________________
Target Number of Shares:
_____ shares of Common Stock (the “Target Shares”). The actual number of shares
of Common Stock that may become issuable pursuant to the Award shall be
determined in accordance with the Vesting Schedule below.



1



--------------------------------------------------------------------------------




Vesting Schedule:
The number of shares of Common Stock which may actually vest and become issuable
pursuant to the Award shall be determined pursuant to a two-step process: (i)
first the maximum number of shares of Common Stock in which Participant can vest
under the Performance Vesting section below shall be calculated on the basis of
the level at which the Performance Objective specified on attached Schedule I is
actually attained and (ii) then the number of shares calculated under clause (i)
in which Participant may actually vest shall be determined on the basis of his
or her completion of the applicable Service vesting requirements set forth in
Paragraph 3 of this Agreement.
Performance Vesting: Attached Schedule I specifies the Performance Objective to
be attained for the specified Measurement Period. No later than the last
business day of February in the calendar year immediately following the end of
the Measurement Period, the Plan Administrator shall determine and certify the
actual level of attainment for the Performance Objective (the “Performance
Certification Date”). On the basis of that certified level of attainment, the
number of Target Shares will be multiplied by the applicable percentage (which
may range from 0% to 150%) determined in accordance with the table set forth in
Schedule I. The number of shares resulting from such calculation shall
constitute the maximum number of shares of Common Stock in which Participant may
vest under this Award and shall be designated the “Performance-Qualified
Shares.” In no event may the number of such Performance-Qualified Shares exceed
150% of the number of Target Shares.
Should the Performance Objective be attained at a level below the threshold
level specified in attached Schedule I, the Award shall be forfeited and shall
be immediately cancelled. Participant shall thereupon cease to have any further
right, title or interest in the shares of Common Stock underlying the cancelled
Award.
Service Vesting. The number of Performance-Qualified Shares in which Participant
actually vests shall be determined on the basis of Participant’s satisfaction of
the Service vesting requirements set forth in Paragraph 3.
Change in Control Vesting. The shares of Common Stock underlying the Award may
also vest on an alternative basis in accordance with Paragraph 5 should a Change
in Control occur prior to the completion of the Measurement Period.



2



--------------------------------------------------------------------------------




Issuance Schedule:
The shares of Common Stock which actually vest and become issuable pursuant to
the terms of this Agreement shall be issued in accordance with the provisions of
this Agreement applicable to the particular circumstances under which such
vesting occurs. The actual issuance of the shares shall be subject to the
Corporation’s collection of all applicable Withholding Taxes as set forth in
Paragraph 7 of this Agreement.



2.    Limited Transferability. Prior to actual receipt of the shares of Common
Stock which vest and become issuable hereunder, Participant may not transfer any
interest in the Award or the underlying shares. Any shares which vest hereunder
but which otherwise remain unissued at the time of Participant’s death may be
transferred pursuant to the provisions of Participant’s will or the laws of
inheritance or to Participant’s designated beneficiary or beneficiaries of this
Award. Participant may also direct the Corporation to re-issue the stock
certificates for any shares which in fact vest and become issuable under the
Award during his lifetime to one or more designated family members or a trust
established for Participant and/or his family members. Participant may make such
a beneficiary designation or certificate directive at any time by filing the
appropriate form with the Plan Administrator or its designee.
3.    Service Requirement. The number of Performance-Qualified Shares calculated
in accordance with the Performance-Vesting provisions of Paragraph 1 and
attached Schedule I represent the maximum number of shares of Common Stock in
which Participant can vest hereunder. The actual number of shares of Common
Stock in which Participant shall vest shall be determined as follows:
-    Participant shall vest in one hundred percent (100%) of the
Performance-Qualified Shares on the Performance Certification Date provided
Participant has remained in Service through ______.
-    Except to the extent otherwise provided in Paragraph 5, should
Participant’s cessation of Employee status occur prior to the completion of the
Measurement Period by reason of (A) Participant’s cessation of Employee status
by reason of death or Permanent Disability, (B) Participant’s resignation from
Employee status for Good Reason or (C) the Corporation’s termination of
Participant’s Employee status other than for Good Cause, then Participant shall,
following the completion of the Measurement Period, vest in that number of
shares of Common Stock determined by multiplying the Performance-Qualified
Shares in which Participant could vest based on the actual level of attainment
of the Performance Objective certified by the Plan Administrator by a fraction,
the numerator of which is the number of whole months of Service (rounded up to
the next whole month) completed by Participant during the Measurement Period and
the denominator of which is thirty-six (36) months.
-    If Participant’s Service ceases for any other reason prior to the
completion of the Measurement Period, then Participant shall not vest in any of
the shares of Common Stock subject to the Award, and all of Participant’s right,
title


3



--------------------------------------------------------------------------------




and interest to the Award shall immediately terminate; provided, however, that
should a Change in Control occur prior to the completion of the Measurement
Period, then the provisions of Paragraph 5 shall govern the vesting of the
shares.
To the extent Participant so vests in one or more Performance-Qualified Shares
pursuant to this Paragraph 3, the underlying shares that vest on the Performance
Certification Date shall be issued on the last business day of February in the
calendar year immediately following the end of the Measurement Period (the
“Issuance Date”), subject to the Corporation’s collection of the applicable
Withholding Taxes, but in no event later than the close of the calendar year in
which the Issuance Date occurs.
4.    Stockholder Rights. Participant shall not have any stockholder rights,
including voting, dividend or liquidation rights, with respect to the shares of
Common Stock subject to the Award until the shares vest and Participant becomes
the record holder of those shares upon their actual issuance following the
Corporation’s collection of the applicable Withholding Taxes.
5.    Change in Control.
A.    In the event a Change of Control occurs during the Measurement Period and
Participant remains in Service through the effective date of the Change of
Control, then the number of Performance-Qualified Shares issuable under the
Award shall be equal to the Target Shares.
B.    The Award as so adjusted at the time of a Change in Control may be assumed
by the successor entity or otherwise continued in full force and effect or may
be replaced with a cash retention program of the successor entity which
preserves the Fair Market Value of the underlying shares of Common Stock at the
time of the Change in Control and provides for the subsequent vesting and payout
of that value in accordance with the provisions of this Paragraph 5.B. In the
event the Award is assumed or otherwise continued in effect, the following
Service-based vesting schedule shall apply:
(i)    The Award (whether in its assumed or continued form or as converted into
a cash retention program) shall vest in full upon Participant’s continuation in
Service through the completion date of the Measurement Period. Following the
completion of such Service‑vesting period, the securities, cash or other
property underlying the vested Award shall be issued on the Issuance Date or as
soon as administratively practicable thereafter, subject to the Corporation’s
collection of the applicable Withholding Taxes, but in no event later than March
15 following the end of the Measurement Period.
(ii)    Should any of the following events occur after the effective date of
such Change in Control but prior to the completion date of the Measurement
Period: (A) Participant’s cessation of Employee status by reason of death or
Permanent Disability, (B) Participant’s resignation from Employee status for
Good Reason or (C) the Corporation’s termination of Participant’s Employee
status other than for Good Cause, then the Award shall immediately vest in full
with respect to the Performance-Qualified Shares determined under Paragraph 5.A,
and the securities, cash or other property underlying such portion of the Award
shall, subject to the Corporation’s collection of the applicable Withholding
Taxes, be distributed on the earlier of (x) the Issuance Date or (y) the date of
Participant’s Separation from Service, provided such Separation from Service
occurs within twenty-four (24) months after a Qualifying Change in Control, or
as soon as administratively


4



--------------------------------------------------------------------------------




practicable after the applicable distribution date, but in no event later than
the close of the calendar year in which such distribution date occurs (subject
to the delayed payment provisions of Paragraph 8).
C.    In the event the Award is assumed or otherwise continued in effect, the
shares of Common Stock subject to the Award (as determined pursuant to Paragraph
5.A) will be adjusted immediately after the consummation of the Change in
Control so as to apply to the number and class of securities into which the
shares of Common Stock subject to the Award immediately prior to the Change in
Control would have been converted in consummation of that Change in Control had
those shares actually been issued and outstanding at that time. To the extent
the actual holders of the outstanding Common Stock receive cash consideration
for their Common Stock in consummation of the Change in Control, the successor
corporation may, in connection with the assumption or continuation of the Award
at that time, substitute one or more shares of its own common stock with a fair
market value equivalent to the cash consideration paid per share of Common Stock
in the Change in Control transaction, provided such shares are registered under
the federal securities laws and readily tradable on an established securities
exchange.
D.    If the Award is not so assumed or otherwise continued in effect or
replaced with a cash retention program under Paragraph 5.B, then the Award will
vest immediately prior to the closing of the Change in Control with respect to
the Performance-Qualified Shares determined under Paragraph 5.A. The shares
subject to the vested Award shall be converted into the right to receive the
same consideration per share of Common Stock payable to the other stockholders
of the Corporation in consummation of that Change in Control, and such
consideration shall be distributed to Participant on the tenth (10th) business
day following the earliest to occur of (i) the Issuance Date, (ii) the date of
Participant’s Separation from Service (subject to the delayed payment provisions
of Paragraph 8), provided such Separation from Service occurs within twenty-four
(24) months after a Qualifying Change in Control, or (iii) the first date
following a Qualifying Change in Control on which the distribution can be made
without contravention of any applicable provisions of Code Section 409A. Such
distribution shall be subject to the Corporation’s collection of the applicable
Withholding Taxes pursuant to the provisions of Paragraph 7.
E.    This Agreement shall not in any way affect the right of the Corporation to
adjust, reclassify, reorganize or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets.
6.     Adjustment in Shares. Should any change be made to the Common Stock by
reason of any stock split, stock dividend, recapitalization, combination of
shares, exchange of shares, spin-off transaction, extraordinary dividend or
distribution or other change affecting the outstanding Common Stock as a class
without the Corporation’s receipt of consideration, or should the value of
outstanding shares of Common Stock be substantially reduced as a result of a
spin-off transaction or an extraordinary dividend or distribution, or should
there occur any merger, consolidation or other reorganization, then equitable
adjustments shall be made by the Plan Administrator to the total number and/or
class of securities issuable pursuant to this Award in order to reflect such
change and the determination of the Plan Administrator shall be final, binding
and conclusive. In the event of a Change in Control, the adjustments (if any)
shall be made in accordance with the provisions of Paragraph 5.
7.     Issuance of Shares/Collection of Withholding Taxes.
A.     On the Issuance Date (or any earlier date on which the shares of Common
Stock are to be issued in accordance with the terms of this Agreement), the
Corporation shall issue to or on behalf of Participant a certificate (which may
be in electronic form) for the applicable number of shares of Common Stock,
subject, however, to the Corporation’s collection of the applicable Withholding
Taxes.


5



--------------------------------------------------------------------------------




B.     The Corporation shall collect the applicable Withholding Taxes with
respect to the shares of Common Stock which vest and become issuable hereunder
through an automatic share withholding procedure pursuant to which the
Corporation will withhold, at the time of such issuance, a portion of the shares
with a Fair Market Value (measured as of the applicable issuance date) equal to
the amount of those taxes; provided, however, that the amount of any shares so
withheld shall not exceed the amount necessary to satisfy the Corporation‘s
required tax withholding obligations using the minimum statutory withholding
rates for federal and state tax purposes that are applicable to supplemental
taxable income. In the event payment is to be made in a form other than the
shares, then the Corporation shall collect from Participant the applicable
Withholding Taxes pursuant to such procedures as the Corporation deems
appropriate under the circumstances.
C.     Notwithstanding the foregoing provisions of Paragraph 7.B, the employee
portion of the federal, state and local employment taxes required to be withheld
by the Corporation in connection with the vesting of the shares of Common Stock
or any other amounts hereunder (the “Employment Taxes”) shall in all events be
collected from Participant no later than the last business day of the calendar
year in which the shares or other amounts vest hereunder. Accordingly, to the
extent the Issuance Date for one or more vested shares or the distribution date
for such other amounts is to occur in a year subsequent to the calendar year in
which those shares or other amounts vest, Participant shall, on or before the
last business day of the calendar year in which the shares or other amounts
vest, deliver to the Corporation a check payable to its order in the dollar
amount equal to the Employment Taxes required to be withheld with respect to
those shares or other amounts. The provisions of this Paragraph 7.C shall be
applicable only to the extent necessary to comply with the applicable tax
withholding requirements of Code Section 3121(v).
D.     Except as otherwise provided in Paragraph 5 and Paragraph 7.B, the
settlement of the vested Award shall be made solely in shares of Common Stock.
In no event, however, shall any fractional shares be issued. Accordingly, the
total number of shares of Common Stock to be issued pursuant to this Award
shall, to the extent necessary, be rounded down to the next whole share in order
to avoid the issuance of a fractional share.
8.     Deferred Issuance Date. Notwithstanding any provision to the contrary in
this Agreement, no shares of Common Stock or other amounts which become issuable
or distributable by reason of Participant’s Separation from Service shall
actually be issued or distributed to Participant prior to the earlier of (i) the
first day of the seventh (7th) month following the date of such Separation from
Service or (ii) the date of Participant’s death, if Participant is deemed at the
time of such Separation from Service to be a specified employee under Section
1.409A-1(i) of the Treasury Regulations issued under Code Section 409A, as
determined by the Plan Administrator in accordance with consistent and uniform
standards applied to all other Code Section 409A arrangements of the
Corporation, and such delayed commencement is otherwise required in order to
avoid a prohibited distribution under Code Section 409A(a)(2). The deferred
shares or other distributable amount shall be issued or distributed in a lump
sum on the first day of the seventh (7th) month following the date of
Participant’s Separation from Service or, if earlier, the first day of the month
immediately following the date the Corporation receives proof of Participant’s
death.
9.    Clawback. Notwithstanding anything to the contrary in this Agreement or
the Plan, any shares, cash or other property issued to Participant pursuant to
this Agreement shall be subject to reduction, recovery and/or recoupment to the
extent required by any present or future law, government regulation or stock
exchange listing requirement.
10.     Benefit Limit.


6



--------------------------------------------------------------------------------




A.    In the event the vesting and issuance of the shares of Common Stock
subject to this Award would otherwise constitute a parachute payment under Code
Section 280G, then the vesting and issuance of those shares shall be subject to
reduction to the extent necessary to assure that the number of shares which vest
and are issued under this Award will be limited to the greater of (i) the number
of shares of Common Stock which can vest and be issued without triggering a
parachute payment under Code Section 280G or (ii) the maximum number of shares
of Common Stock which can vest and be issued under this Award so as to provide
Participant with the greatest after-tax amount of such vested and issued shares
after taking into account any excise tax Participant may incur under Code
Section 4999 with respect to those shares and any other benefits or payments to
which Participant may be entitled in connection with any change in control or
ownership of the Corporation or the subsequent termination of Participant’s
Service.
B.    The benefit limitation of this Paragraph 10 shall apply only to the extent
Participant is not otherwise entitled to a Code Section 4999 tax gross-up,
pursuant to the terms of the Corporation’s Executive Severance Plan (or any
successor plan), with respect to the shares that vest on an accelerated basis in
connection with a Change in Control or subsequent cessation of Employee status.
11.     Compliance with Laws and Regulations. The issuance of shares of Common
Stock pursuant to the Award shall be subject to compliance by the Corporation
and Participant with all applicable requirements of law relating thereto and
with all applicable regulations of any Stock Exchange on which the Common Stock
may be listed for trading at the time of such issuance.
12.     Notices. Any notice required to be given or delivered to the Corporation
under the terms of this Agreement shall be in writing and addressed to the
Corporation at its principal corporate offices. Any notice required to be given
or delivered to Participant shall be in writing and addressed to Participant at
the address indicated below Participant’s signature line on this Agreement. All
notices shall be deemed effective upon personal delivery or upon deposit in the
U.S. mail, postage prepaid and properly addressed to the party to be notified.
13.     Successors and Assigns. Except to the extent otherwise provided in this
Agreement, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the Corporation and its successors and assigns and Participant,
Participant’s assigns, the legal representatives, heirs and legatees of
Participant’s estate and any beneficiaries of the Award designated by
Participant.
14.     Construction. This Agreement and the Award evidenced hereby are made and
granted pursuant to the Plan and are in all respects limited by and subject to
the terms of the Plan. All decisions of the Plan Administrator with respect to
any question or issue arising under the Plan or this Agreement shall be
conclusive and binding on all persons having an interest in the Award. To the
extent there is any ambiguity as to whether any provision of this Agreement
would otherwise contravene one or more applicable requirements or limitations of
Code Section 409A and the Treasury Regulations thereunder, such provision shall
be interpreted and applied in a manner that complies with the applicable
requirements of Code Section 409A and the Treasury Regulations thereunder. For
purposes of Code Section 409A, each installment distribution of shares of Common
Stock (or other installment distribution hereunder) shall be treated as a
separate payment, and Participant’s right to receive each such installment of
shares (or other installment distribution hereunder) shall accordingly be
treated as a right to receive a series of separate payments.
15.     Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of California without
resort to that State’s conflict-of-laws rules.
16.     Employment at Will. Nothing in this Agreement or in the Plan shall
confer upon Participant any right to continue in Service for any period of
specific duration or interfere with or otherwise restrict in


7



--------------------------------------------------------------------------------




any way the rights of the Corporation (or any Parent or Subsidiary employing or
retaining Participant) or of Participant, which rights are hereby expressly
reserved by each, to terminate Participant’s Service at any time for any reason,
with or without cause.


Signature page follows.


8



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Restricted Stock Unit
Issuance Agreement on the respective dates indicated below.


SJW GROUP




By:




____________________________
 
 
Dated:
____________________, ____
 
 
(Name)




Signature:




____________________________
Dated:
____________________, ____
 
 





9



--------------------------------------------------------------------------------






APPENDIX A
DEFINITIONS
The following definitions shall be in effect under the Agreement:
A.     Agreement shall mean this Restricted Stock Unit Issuance Agreement.
B.     Award shall mean the award made to Participant pursuant to the terms of
the Agreement.
C.     Award Date shall mean the date the Award is granted to Participant
pursuant to the Agreement and shall be the date indicated in Paragraph 1 of the
Agreement.
D.     Board shall mean the Corporation’s Board of Directors.
E.     Change in Control shall mean any change in control or ownership of the
Corporation which occurs by reason of one or more of the following events:
(i)     the acquisition, directly or indirectly by any person or related group
of persons (as such term is used in Sections 13(d) and 14(d) of the Exchange
Act), other than the Corporation or a person that directly or indirectly
controls, is controlled by, or is under control with, the Corporation or an
employee benefit plan maintained by any such entity, of beneficial ownership (as
defined in Rule 13d-3 of the Exchange Act) of securities of the Corporation that
results in such person or related group owning thirty percent (30%) or more of
the total combined voting power of the Corporation’s then-outstanding
securities;
(ii)     a merger, recapitalization, consolidation, or other similar transaction
to which the Corporation is a party, unless securities representing at least 50%
of the combined voting power of the then-outstanding securities of the surviving
entity or a parent thereof are immediately thereafter beneficially owned,
directly or indirectly and in substantially the same proportion, by the persons
who beneficially owned the Corporation’s outstanding voting securities
immediately before the transaction;
(iii)     a sale, transfer or disposition of all or substantially all of the
Corporation’s assets, unless securities representing at least 50% of the
combined voting power of the then-outstanding securities of the entity acquiring
the Corporation’s assets or parent thereof are immediately thereafter
beneficially owned, directly or indirectly and in substantially the same
proportion, by the persons who beneficially owned the Corporation’s outstanding
voting securities immediately before the transaction;
(iv)     a merger, recapitalization, consolidation, or other transaction to
which the Corporation is a party or the sale, transfer, or other disposition of
all or substantially all of the Corporation’s assets if, in either case, the
members of the Board immediately prior to consummation of the transaction do
not, upon consummation of the transaction, constitute at least a majority of the
board of directors of the surviving entity or the entity acquiring the
Corporation’s assets, as the case may be, or a parent thereof (for this purpose,
any change in the composition of the board of directors that is anticipated or
pursuant to an understanding or agreement in connection with a transaction will
be deemed to have occurred at the time of the transaction); or
(v)     a change in the composition of the Board over a period of thirty-six 36)
consecutive months or less such that a majority of the Board members ceases by
reason of one or more contested elections for Board membership, to be comprised
of individuals who either (a) have been Board members since the beginning of
such period or (b) have been elected or nominated for election as Board members
during such period by at least a majority of the Board members who were
described in clause (a) or who were previously


A-1    



--------------------------------------------------------------------------------




so elected or approved and who were still in office at the time the Board
approved such election or nomination; provided, however, that solely for
purposes of determining whether a permissible Section 409A distribution can be
made under Paragraph 5.C in connection with such Change in Control event, the
period for measuring a change in the composition of the Board shall be limited
to a period of twelve (12) consecutive months or less;
provided however, that no Change in Control shall occur if the result of the
transaction is to give more ownership or control of the Corporation to any
person or related group of persons who held securities representing more than
thirty percent (30%) of the combined voting power of the Corporation's
outstanding securities as of March 3, 2003.
F.     Code shall mean the Internal Revenue Code of 1986, as amended.
G.     Common Stock shall mean the shares of the Corporation’s common stock.
H.     Corporation shall mean SJW Group, a Delaware corporation, and any
successor corporation to all or substantially all of the assets or voting stock
of SJW Group which shall by appropriate action adopt the Plan and/or assume the
Award.
I.     Employee shall mean an individual who is in the employ of the Corporation
(or any Parent or Subsidiary), subject to the control and direction of the
employer entity as to both the work to be performed and the manner and method of
performance; provided, however, that solely for purposes of determining whether
Participant has incurred a Separation from Service, the term “Employee” shall
have the meaning assigned to such term in the Separation from Service definition
set forth in this Appendix.
J.     Fair Market Value per share of Common Stock on any relevant date shall be
the closing selling price per share on the date in question on the Stock
Exchange on which the Common Stock is at that time primarily traded, as such
price is officially quoted in the composite tape of transactions on such
exchange. If there is no reported sale of Common Stock on such Stock Exchange on
the date in question, then the Fair Market Value shall be the closing selling
price on the exchange on the last preceding date for which such quotation
exists.
K.     Good Cause shall mean:
(i)    Any act or omission by Participant that results in substantial harm to
the business or property of the Corporation (or any Parent or Subsidiary) and
that constitutes dishonesty, intentional breach of fiduciary obligation or
intentional wrongdoing,
(ii)    Participant’s conviction of a criminal violation involving fraud or
dishonesty, or
(iii)    Participant’s intentional and knowing participation in the preparation
or release of false or materially misleading financial statements relating to
the operations and financial condition of the Corporation (or any Parent or
Subsidiary) or Participant’s intentional and knowing submission of any false or
erroneous certification required of him or her under the Sarbanes-Oxley Act of
2002 or any securities exchange on which the Common Stock is at the time listed
for trading.
The foregoing definition shall not in any way preclude or restrict the right of
the Corporation (or any Parent or Subsidiary) to discharge or dismiss
Participant or any other person in the Service of the Corporation (or any Parent
or Subsidiary) for any other acts or omissions, but such other acts or omissions
shall not be deemed, for purposes of the Plan or this Agreement, to constitute
grounds for termination for Good Cause.


A-2    



--------------------------------------------------------------------------------




L.     Good Reason shall be deemed to exist with respect to Participant if and
only if, without Participant’s express written consent:
(i)    there is a significantly adverse change in the nature or the scope of
Participant’s authority or in his or her overall working environment;
(ii)    Participant is assigned duties materially inconsistent with his or her
present duties, responsibilities and status;
(iii)    there is a reduction in the sum of Participant’s rate of base salary
and target bonus; or
(iv)    the Corporation changes by fifty-five (55) miles or more the principal
location in which Participant is required to perform services;
provided, however, that, before Participant may resign for any Good Reason event
or transaction, Participant must first provide written notice to the Corporation
(or the Parent or Subsidiary employing Participant) identifying such Good Reason
event or transaction within ninety (90) days after the occurrence of such event
or transaction and the Corporation (or the Parent or Subsidiary employing
Participant) shall have failed to cure such event or transaction within thirty
(30) days after receipt of such written notice.
M.     Measurement Period shall mean the period specified on attached Schedule I
over which the attainment of the Performance Objective is to be measured.
N.    1934 Act shall mean the Securities Exchange Act of 1934, as amended.
O.    Participant shall mean the person to whom the Award is made pursuant to
the Agreement.
P.     Parent shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations ending with the Corporation, provided each
corporation in the unbroken chain (other than the Corporation) owns, at the time
of the determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.
Q.    Performance Objective shall mean the attainment of the earnings per share
objective set forth in attached Schedule I, as calculated over the Measurement
Period.
R.     Permanent Disability shall mean Participant’s inability to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment expected to result in death or to be of continuous duration of
twelve (12) months or more.
S.     Plan shall mean the Corporation’s Long Term Incentive Plan.
T.     Plan Administrator shall mean either the Board or a committee of the
Board acting in its capacity as administrator of the Plan.
U.     Qualifying Change in Control shall mean the date on which there occurs a
Change in Control that also qualifies as: (i) a change in the ownership of the
Corporation, as determined in accordance with Section 1.409A-3(i)((5)(v) of the
Treasury Regulations, (ii) a change in the effective control of the Corporation,
as determined in accordance with Section 1.409A-3(i)((5)(vi) of the Treasury
Regulations, or


A-3    



--------------------------------------------------------------------------------




(iii) a change in the ownership of a substantial portion of the assets of the
Corporation, as determined in accordance with Section 1.409A-3(i)((5)(vii) of
the Treasury Regulations.
V.     Separation from Service shall mean Participant’s cessation of Employee
status by reason of his death, retirement or termination of employment.
Participant shall be deemed to have terminated employment for such purpose at
such time as the level of his bona fide services to be performed as an Employee
(or as a consultant or independent contractor) permanently decreases to a level
that is not more than twenty percent (20%) of the average level of services he
rendered as an Employee during the immediately preceding thirty-six (36) months.
Solely for purposes of determining when a Separation from Service occurs,
Participant will be deemed to continue in “Employee” status for so long as he
remains in the employ of one or more members of the Employer Group, subject to
the control and direction of the employer entity as to both the work to be
performed and the manner and method of performance. “Employer Group” means the
Corporation and any Parent or Subsidiary and any other corporation or business
controlled by, controlling or under common control with, the Corporation, as
determined in accordance with Sections 414(b) and (c) of the Code and the
Treasury Regulations thereunder, except that in applying Sections 1563(1), (2)
and (3) of the Code for purposes of determining the controlled group of
corporations under Section 414(b), the phrase “at least 50 percent” shall be
used instead of “at least 80 percent” each place the latter phrase appears in
such sections and in applying Section 1.414(c)-2 of the Treasury Regulations for
purposes of determining trades or businesses that are under common control for
purposes of Section 414(c), the phrase “at least 50 percent” shall be used
instead of “at least 80 percent” each place the latter phrase appears in Section
1.4.14(c)-2 of the Treasury Regulations. Any such determination as to Separation
from Service, however, shall be made in accordance with the applicable standards
of the Treasury Regulations issued under Section 409A of the Code.
W.     Service shall mean Participant’s performance of services for the
Corporation (or any Parent or Subsidiary) in the capacity of an Employee, a
non-employee member of the Board or a consultant or independent advisor.
Participant shall be deemed to cease Service immediately upon the occurrence of
either of the following events: (i) Participant no longer performs services in
any of the foregoing capacities for the Corporation (or any Parent or
Subsidiary) or (ii) the entity for which Participant performs such services
ceases to remain a Parent or Subsidiary of the Corporation, even though
Participant may subsequently continue to perform services for that entity.
Service as an Employee shall not be deemed to cease during a period of military
leave, sick leave or other personal leave approved by the Corporation; provided,
however, that the following special provisions shall be in effect for any such
leave:
(i)     Should the period of such leave (other than a disability leave) exceed
six (6) months, then Participant shall be deemed to cease Service and to incur a
Separation from Service upon the expiration of the initial six (6)-month period
of that leave, unless Participant retains a right to re‑employment under
applicable law or by contract with the Corporation (or any Parent or
Subsidiary).
(ii)     Should the period of a disability leave exceed twenty-nine (29) months,
then Participant shall be deemed to cease Service and to incur a Separation from
Service upon the expiration of the initial twenty-nine (29)-month period of that
leave, unless Participant retains a right to re-employment under applicable law
or by contract with the Corporation (or any Parent or Subsidiary). For such
purpose, a disability leave shall be a leave of absence due to any medically
determinable physical or mental impairment that can be expected to result in
death or to last for a continuous period of not less than six (6) months and
causes Participant to be unable to perform the duties of his position of
employment with the Corporation (or any Parent or Subsidiary) or any
substantially similar position of employment.
(iii)     Except to the extent otherwise required by law or expressly authorized
by the Plan Administrator or by the Corporation’s written policy on leaves of
absence, no Service credit shall be given for vesting purposes for any period
Participant is on a leave of absence.


A-4    



--------------------------------------------------------------------------------




X.     Stock Exchange shall mean the American Stock Exchange, the Nasdaq Global
or Global Select Market or the New York Stock Exchange.
Y.     Subsidiary shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations beginning with the Corporation, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.
Z.     Target Shares shall mean number of shares specified in the Target Number
of Shares section under Paragraph 1.
AA.     Withholding Taxes shall mean (i) the employee portion of the federal,
state and local employment taxes required to be withheld by the Corporation in
connection with the vesting of the shares of Common Stock (or any other
property) under the Award and (ii) the federal, state and local income taxes
required to be withheld by the Corporation in connection with the issuance of
those vested shares (or any other property).




A-5    



--------------------------------------------------------------------------------






SCHEDULE I
PERFORMANCE OBJECTIVE AND MEASUREMENT PERIOD
MEASUREMENT PERIOD
The Measurement Period shall be the period beginning _________ and ending
__________.
PERFORMANCE OBJECTIVE
The Performance Objective which must be attained for the Award to vest shall be
earnings per share at the end of the Measurement Period
For this purpose, earnings per share at the end of the Measurement Period means
the Corporation’s diluted earnings per share for fiscal year ____ as measured in
accordance with U.S. generally accepted accounting principles and reflected on
the Corporation’s Annual Report on Form 10-K filed with the Securities and
Exchange Commission for such fiscal year, subject to adjustments set forth
below.
Earnings per share for fiscal year _____ shall be adjusted to exclude (a) gains
or losses during fiscal year ____ from sales of real estate investments,
California Water Service Group stock and Texas Water Alliance Limited; (b)
charges taken during fiscal year _____ for asset impairments or write-downs; (c)
compensation charges taken during fiscal year _____ with respect to outstanding
performance-based restricted stock unit awards and (d) compensation costs and
expenses associated with cash-based bonus or incentive compensation plans or
arrangements of the Corporation or any Parent or Subsidiary paid during fiscal
year ____.
No later than the last business day of February in the calendar year immediately
following the completion of the Measurement Period, the Plan Administrator shall
certify the actual level at which the Performance Objective was attained during
the Measurement Period. The actual number of shares of Common Stock which vest
and become issuable pursuant to the Award as a result of such certification (the
“Performance-Qualified Shares”) may range from 0% to 150% of the Target Shares
based on the level of attainment of the Performance Objective as follows:
FY ____ EPS
<
$____
Threshold
$____
Target
$____
Maximum
$___
% of Target Shares Paid
0%
50%
100%
150%



No payment will occur if earnings per share for fiscal year _____ (as adjusted)
is less than the Threshold level. Payouts between Threshold and Target and
between Target and Maximum are determined by straight line interpretation.




I-1    

